Citation Nr: 9933886	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-08 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
healed left tympanic membrane perforation, to include 
residual scar and hearing loss.

2.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of two rating decisions.  The veteran 
appeals a November 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  This rating 
decision denied the veteran's claim for an increased 
(compensable) evaluation of his service-connected healed left 
tympanic membrane perforation, to include residual scar and 
hearing loss, under 38 C.F.R. § 4.71a, Diagnostic Code 6100 
(1997).  Service connection for healed left tympanic membrane 
perforation, to include residual scar, had been granted under 
38 C.F.R. § 4.71a, Diagnostic Code 6211 (1974) in a May 1975 
rating decision.  The current claim had been filed in October 
1997.  The November 1997 rating decision denying an increased 
evaluation treated the claim as one for an increased 
(compensable) rating of healed left tympanic membrane 
perforation, to include residual scar and also hearing loss.  
The veteran submitted a notice of agreement with the November 
1997 rating decision in February 1998.  Subsequently during 
that month, the RO provided the veteran with a statement of 
the case.  In June 1998, the veteran filed timely his 
substantive appeal.

The Board notes that the veteran was granted service 
connection and a compensable rating of 10 percent for 
tinnitus in a March 1999 rating decision and that the veteran 
has not sought to appeal this part of the rating decision.

The veteran also appeals a September 1997 rating decision of 
the RO.  This rating decision increased the evaluation of the 
veteran's service-connected low back strain to 10 percent 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5295, 5292 (1997) 
(lumbosacral strain and limitation of motion of the lumbar 
spine, respectively).  Service connection had been granted 
for low back strain in a May 1975 rating decision under 38 
C.F.R. § 4.71a, Diagnostic Code 5295 (1974).  The veteran's 
current claim for an increased rating for the low back strain 
had been filed in September 1996.  The veteran submitted a 
notice of agreement with the September 1997 rating decision 
in August 1998.  A March 1999 hearing officer's decision 
found that an evaluation of the veteran's low back condition 
as 20 percent disabling was warranted under the same 
Diagnostic Codes.  In March 1999, the RO issued to the 
veteran a rating decision implementing the hearing officer's 
decision.  The RO provided the veteran with a statement of 
the case in April 1999.  In May 1999, the veteran filed 
timely his substantive appeal.

A personal hearing before a hearing officer at the RO was 
held in August 1998.

The Board will discuss the veteran's claim for an increased 
evaluation of low back strain in the Remand portion of this 
decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal on the issue of 
entitlement to an increased (compensable) evaluation for 
healed left tympanic membrane perforation, to include 
residual scar and hearing loss, has been obtained by the RO.

2  The healed left tympanic membrane perforation condition, 
to include residual scar and hearing loss, is manifested by a 
diagnosis of mild to severe mixed hearing loss, with a pure 
tone threshold average of 42 decibels and with speech 
discrimination ability of 96 percent.



CONCLUSION OF LAW

The criteria for an increased (compensable) evaluation for 
healed left tympanic membrane perforation, to include 
residual scar and hearing loss, have not been met.  38 U.S.C. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.14, 
4.85 (1999), Diagnostic Codes 6100-6110 (1997) [effective 
prior to June 10, 1999], 6100, 6211 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Service medical records indicate that the veteran sustained a 
perforated left tympanic membrane, with residual scar, in 
April 1974 after an accident involving trauma to the left 
side of his head.  Ear ache was noted, and sensorineural 
hearing loss in the left ear was diagnosed.  

The report of a VA examination considered by the RO in 
connection with its 1975 rating decision identified scarring 
of the left tympanic membrane, noting that perforation of the 
left tympanic membrane could not be observed.  The finding as 
to hearing loss in the report was that on the basis of the 
results of an audiometric examination, the veteran's hearing 
was not impaired.  The diagnosis set forth in the report was 
hypertrophy of the left inferior turbinate, with otherwise 
normal ear findings.

In September 1997, the veteran was afforded a VA audiological 
examination.  On the authorized audiological evaluation, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
20
25
45
LEFT
30
25
50
40
50

Speech audiometry revealed speech recognition ability of 96 
percent in each ear. The veteran's tinnitus was noted, but 
the report was negative for other imperfections of the ear.  
It was recommended that the veteran be evaluated for a 
hearing aid for his left ear.

Outpatient records from the Newington, Connecticut VAMC 
showed that the veteran was given a hearing aid for his left 
ear in January 1998.

At the August 1998 personal hearing, the veteran testified 
that he experienced discomfort, in the form of a feeling of 
heat spreading through his left ear, as a result of his 
perforated tympanic membrane.  However, he stated that the 
main source of aural discomfort for him was his tinnitus.  
The veteran also testified that his hearing was impaired.  He 
stated, for example, that in order to hear the television 
adequately, he was required to set the volume at a level that 
his wife found excessively loud.  He offered no example of 
how impaired hearing had prevented him from performing his 
occupation of driving trucks.  The veteran maintained that 
because he had developed a hearing loss and had been 
prescribed a hearing aid, he was entitled to an increased 
(compensable) evaluation for his ear condition.

II.  Analysis

The Board finds the veteran's increased evaluation claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Thus, the Board has jurisdiction to consider the 
merits of the claim on this appeal.  See Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  VA regulations 
require that, in evaluations of a given disability, that 
disability be viewed in relation to its whole recorded 
history.  See 38 C.F.R. §§ 4.1, 4.2.  When there is a 
question as to which of two ratings should be assigned to a 
disability, the higher rating must be assigned if the 
disability pictured by the record more closely approximates 
the criteria required by that rating.  38 C.F.R. § 4.7.  In 
every instance in which the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.  All VA regulations which the face of the 
record indicates are potentially relevant to the claim for 
increased evaluation will be considered by the Board, whether 
explicitly raised in the record or not, unless their 
consideration would be arbitrary, capricious, or contrary to 
law.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.  Thus, a claim for an 
increased rating of disability will be granted unless a 
preponderance of the evidence of record is against the claim.  
38 U.S.C.A. § 5107(b) (West 1991).

The question on appeal is whether the veteran is entitled to 
an increased (compensable) evaluation for his service-
connected healed left tympanic membrane perforation, to 
include residual scar and hearing loss.  The veteran and his 
representative contend, in essence, that such an evaluation 
is warranted because the veteran has developed a hearing 
loss.  The Board notes that no compensable evaluation may be 
given for service-connected perforation of the tympanic 
membrane.  See 38 C.F.R. § 4.87, Diagnostic Code 6211 (1998) 
& (1999).

The standards for rating impairment of auditory acuity are 
set forth at 38 C.F.R. §§ 4.85-4.87 (1999).  The Board 
observes that, in evaluating service-connected hearing 
impairment, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Audiological examinations are conducted using the controlled 
speech discrimination tests together with the results of the 
puretone audiometry test.  The horizontal lines in Table VI 
(in 38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the 
puretone audiometry test.  The numerical designation of 
impaired efficiency (levels I through XI) is determined for 
each ear by intersecting the horizontal row appropriate for 
the percentage of discrimination and the vertical column 
appropriate to puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85, Diagnostic Code 6100) by intersecting the 
horizontal row appropriate for the numeric designation for 
the ear having the better hearing and the vertical column 
appropriate to the numeric designation level for the ear 
having the poorer hearing.  For example, if the better ear 
has a numeric designation level of "V" and the poorer ear has 
a numeric designation level of "VII," the percentage 
evaluation is 30 percent, and the diagnostic code is 6103.  
See 38 C.F.R. §§ 4.85(b), 4.87, Diagnostic Code 6100 (1998 & 
1999).

However, if impaired hearing is service-connected in only one 
ear, as in this case, in order to determine the percentage 
evaluation for the non-service-connected ear from Table VII, 
it will be assigned a Roman Numeral designation for hearing 
impairment of I, subject to the provisions of 38 C.F.R. 
§ 3.383 (1999).  See 38 C.F.R. § 4.85(f) (1999).

By regulatory amendment effective June 10, 1999, changes were 
made to the schedular criteria for evaluation of hearing 
loss. See 64 Fed. Reg. 25208, 25209 (1999).  Specifically, 
changes were made to 38 C.F.R. §§ 4.85 and 4.87, Tables VI, 
VIa, and VII (1998).  Also, 38 C.F.R. §§ 4.86 and 4.86a 
(1998) were eliminated and 38 C.F.R. § 4.86 (1999) added.  
Where the law or regulations change after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board is therefore required to consider the 
claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
for the veteran's disability is warranted.  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.; 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  The Board notes, 
however, that the differences between the former criteria and 
the revised criteria in cases such as this one are relatively 
minor.  The Board notes that 38 C.F.R. § 4.86 (1999) which 
pertains to exceptional patterns of hearing impairment is a 
new regulation which might represent an exception to these 
relatively minor changes, but it is inapplicable to the facts 
of record on this appeal.  Thus, the Board finds that the 
veteran will not been prejudiced by its applying the 1999 
regulations on this appeal.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI 
to the veteran's examination results yields a numerical 
designation of I for the left ear (between 42 and 49 percent 
average puretone decibel hearing loss, with between 92 and 
100 percent speech discrimination), as the veteran's 
examination findings demonstrate a pure tone threshold 
average of 42 decibels and with speech discrimination ability 
of 96 percent.

Under the new regulatory criteria, pursuant to 38 C.F.R. 
§ 4.85(f), the right ear is assigned a numerical designation 
of I.  This result would be the same prior to the new 
criteria as under 38 U.S.C.A. § 1160(a) and 38 C.F.R. 
§ 3.383, nonservice-connected hearing loss could be treated 
as service-connected only when a veteran was totally deaf in 
both ears; thus, nonservice-connected hearing loss was 
treated as normal (level I) hearing unless the veteran was 
totally deaf in both ears.  Here, the veteran is not totally 
deaf in his nonservice-connected right ear.  See VAOPGCPREC 
32-97 (Aug. 29, 1997).  See also Boyer v. West, 11 Vet. 
App. 477 (1998), aff'd on reconsideration, 12 Vet. App. 142 
(1999).

Entering the category designations for each ear into Table 
VII produces a disability percentage evaluation of zero 
percent.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  This 
rating of zero percent is the outcome reached under both the 
new and old criteria.  Accordingly, the Board finds that the 
veteran's left ear hearing loss would be properly assigned a 
noncompensable evaluation under Diagnostic Code 6100.  
Moreover, the record is devoid of any competent medical 
evidence that an increased (compensable) evaluation of the 
veteran's service-connected condition, healed left tympanic 
membrane perforation, to include residual scar and hearing 
loss, is warranted on any other basis.

The Board has also considered statements by the veteran and 
his representative that left ear hearing loss warrants a 
compensable evaluation.  However, the veteran and his 
representative simply have not shown, by competent medical 
evidence, that his service-connected left ear loss has 
increased to a level in excess of the currently assigned 
noncompensable level.  Although the veteran and his 
representative appear to contend that the veteran's having 
been prescribed a hearing aid for his left ear represents 
persuasive medical evidence in support of the claim for an 
increased (compensable) evaluation of the left ear condition, 
this contention is inapt.  Their arguments are insufficient 
to establish entitlement to a compensable evaluation for 
defective hearing because "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann, 3 Vet. 
App. at 349.  Here, despite the audiometric finding of 
impaired hearing in the left ear, the mechanical application 
of the rating criteria set forth in the regulations clearly 
establishes a noncompensable disability evaluation under 
38 C.F.R. § 4.85, Diagnostic Code 6100.

On the basis of the record described above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increased (compensable) evaluation 
on the basis of a left ear hearing loss.  See 38 U.S.C.A. 
§ 5107(b).  Accordingly, the veteran's claim for an increased 
(compensable) evaluation for healed left tympanic membrane 
perforation, to include residual scar and hearing loss, will 
be denied.

The Board has considered the veteran's testimony at his 
personal hearing and finds it to be credible.  This testimony 
represents competent evidence of the veteran's experienced 
symptoms and is accepted as such.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  There is no indication in 
the record that the veteran has medical training.  That being 
the case, the veteran's testimony does not represent 
competent evidence concerning the medical questions posed by 
his claim.  See Bruce v. West, 11 Vet. App. 405, 410 (1998) 
(for disability evaluation purposes lay testimony is 
competent when it regards symptoms of an injury or illness, 
so long as it is confined to matters within the personal 
knowledge of the witness, but is not competent when it 
regards issues requiring specialized medical knowledge for 
their resolution).


ORDER

An increased (compensable) evaluation for healed left 
tympanic membrane perforation, to include residual scar and 
hearing loss, is denied.


REMAND

The Board finds that the veteran's claim for an increased 
rating for his service-connected low back strain is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The appellant's assertion that the low back strain 
has worsened is sufficient to state a plausible, well-
grounded claim.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

Preliminary review of service medical records indicated that 
the veteran developed and was diagnosed with low back strain 
in 1974.  The veteran's complaints of pain, including pain on 
motion, were noted through December 1974, when he was 
discharged from service. 

The report of an orthopedic examination considered by the RO 
in connection with its 1975 rating decision, which granted 
service connection for low back strain at a noncompensable 
level under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (1974), 
set forth a diagnosis of chronic low back syndrome but noted 
no additional abnormalities as a result of the condition.  
Gait was normal, and range of motion was within normal 
limits.  The findings were negative for spinal root 
compression syndrome, spinal deformity, and peripheral 
neurovascular deficit.  It was remarked that the veteran 
tolerated motion without appearing to be in pain.

The claims file contains the report, received by the RO in 
April 1997, concerning a lumbar X-ray that the veteran 
underwent in September 1996 at the Newington, Connecticut VA 
Medical Center (VAMC).  The report remarked on the presence 
of facetal degenerative changes of the lower lumbar spine as 
well as end-plate sclerosis.  The impression of the examiner 
was lumbar spondylosis, mild narrowing of disk space at L5-
S1, and mild anterior compression deformity of T-12.  The 
examiner noted the veteran's complaints of chronic low back 
pain and recommended assessment of the veteran for herniated 
disk.  An MRI was performed in October 1996 at the same VAMC 
and the report thereof received by the RO in April 1997.  The 
impression set forth in the report was that there had been 
desiccation changes in the L3-4, L4-5, and L5-S1 disk spaces.  
No narrowing of disk space was noted.  A mild diffuse bulge 
at the L3-4, L4-5, and L5-S1 levels was noted, but there was 
no finding of herniated disk.  The findings also were 
negative for spinal stenosis and foraminal stenosis.  The 
veteran's history of chronic low back pain was recorded in 
the report.

On VA examination in May 1997, the foregoing findings were 
reviewed and the 1996 finding of lumbar spondylosis on X-ray 
noted.  The report reflected that the veteran complained of 
low back pain, including pain on movement.  However, no 
deficiencies in range of motion were identified in the 
report, although the examiner noted that end-plate discomfort 
was observed.  The report reflected that the examiner made 
use of the 1996 X-ray and MRI findings and did not order an 
additional X-ray or MRI.  The diagnoses recorded in the 
report were mild desiccation changes of the disks at L4-5 and 
L5-S1 and a diffuse disk bulge at L-3.

In October 1997, the veteran again underwent VA examination.  
The report of this examination indicated that the 1996 X-ray 
and MRI results had been reviewed and relied upon by the 
examiner.  Citing the 1996 MRI, the report set forth a 
diagnosis of mild degenerative desiccation changes of the 
disks at L3-4, L4-5, and L5-S1.  No significant limitation of 
range of motion or pain on motion were remarked upon.  The 
report did note that the veteran identified end-movement 
discomfort on motion and that he was wearing a back brace on 
examination which he stated he had to wear regularly.

At the August 1998 personal hearing, the veteran testified 
that he experienced chronic pain and functional impairment 
from pain.  He implied that his pain had become worse with 
time.  He asserted, for example, that he had difficulty 
bending over to tie his shoes and climbing stairs because 
with those motions, pain radiated from his lower back through 
his legs.  He maintained that it was difficult for him to 
find position lying in bed or sitting in a chair in which he 
would not experience pain.  The veteran testified to weakness 
and fatigability on motion, stating that he found it 
necessary to grasp the hand rail in order to assist his legs 
when he would climb stairs.  He stated that he found it 
necessary to wear his back brace constantly.  The veteran 
testified that he was taking prescription ibuprofen.  He 
stated that he had attempted a therapeutic exercise regimen 
prescribed on account of his back but experienced too much 
pain on motion to continue with the regimen.

The Board is of the opinion that further development of 
medical evidence is required before there may be a 
determination as to whether the veteran is entitled to an 
increased evaluation for low back strain.  In several 
respects the current record represents an insufficient 
evidentiary basis for decision.  The reports of both the May 
1997 and the October 1997 VA examinations focused on the 
presence of disk disease in the veteran.  However, the 
reports did not indicate what, if any, relation exists 
between this diagnosis and the veteran's low back strain.

In addition, neither the May 1997 nor the October 1997 
examination explicitly addressed the factors identified in 
regulations 38 C.F.R. §§ 4.40 and 4.45, which concern, 
respectively, disabilities of the musculoskeletal system in 
general and of the joints in particular.  See 38 C.F.R. 
§§ 4.40, 4.45 (1999).  In this case, the veteran's low back 
disorder has been evaluated, and an increased evaluation 
denied,  under the Diagnostic Codes pertaining, respectively, 
to limitation of motion of the lumbar spine and lumbo-sacral 
strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 
(1999).  However, regulations 38 C.F.R. §§ 4.40 and 4.45 are 
also potentially applicable to the issue of increased 
evaluation here.  They are not subsumed by a rating under the 
Diagnostic Codes contained in regulation 38 C.F.R. § 4.71a.  
See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Rather, in 
assessing disability claims involving the musculoskeletal 
system, VA not only must consider the appropriate Diagnostic 
Codes, but also must determine whether there is pain, 
weakness, lack of coordination, and/or fatigability on use of 
the part or parts in question.  That determination requires a 
separate inquiry under regulations 38 C.F.R. §§ 4.40 and 
4.45.  If such factors are found, they constitute an 
independent possible basis for evaluation of disability and 
must be considered by VA.  Id.  When evaluation is performed 
under a Diagnostic Code that provides for a rating based 
solely on loss of range of motion, the presence of such 
factors is appropriately expressed in terms of this 
criterion.  Id.  However, a disability rating is available 
under regulations 38 C.F.R. §§ 4.40 and 4.45 regardless of 
whether there is also a finding of limitation of motion 
thereunder or under a Diagnostic Code.  See id.; see 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Thus, a 
compensable rating of disability may be warranted under 
regulation 38 C.F.R. § 4.40 for functional loss due to pain 
or a specific pathology.  Furthermore, under regulation 
38 C.F.R. § 4.45 a compensable rating for disability of a 
joint or joints may be given for weakened movement (due to 
muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.), pain on movement, and 
excess fatigability upon use of the joint or joints.  
Moreover, a compensable rating could be warranted regardless 
of whether symptoms were displayed upon repeated use or 
during flare-ups only.  See DeLuca v. Brown, 8 Vet. App. at 
206.  On examination, an explicit determination regarding the 
presence or absence of the factors set out in regulations 
38 C.F.R. §§ 4.40 and 4.45 must be made.  Failure to address 
a factor will not be deemed the equivalent of a finding that 
the factor was not present.  Id.

When, as here, an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A current examination is required, given the complaints of 
increased disability, so that our decision is based on a 
record that contains a contemporaneous examination.  Caffrey 
v. Brown, 6 Vet. App. 377, 383-4 (1994).

In view of the foregoing, and given the duty on the part of 
VA to assist the veteran in the development of his claim, see 
38 U.S.C.A. § 5107(a), the issue of the veteran's entitlement 
to an increased evaluation for low back strain is REMANDED to 
the RO for the following actions:

1.  The veteran should be asked to 
identify any sources of recent VA and 
private medical treatment for his back 
since July 1998, the month and year of 
the most recent outpatient reports now of 
record.  The RO should request the 
veteran to furnish signed authorizations 
for release to VA of private medical 
records in connection with each non-VA 
source identified.  The RO should attempt 
to obtain any such private treatment 
records and any additional VA medical 
records, not already on file, which may 
exist.  All documentation obtained must 
be incorporated into the claims file.  

2.  When the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA orthopedic 
examination to evaluate the nature and 
extent of his service-connected low back 
strain.  Due written notice of the time 
and place of the examination should be 
given to the veteran, and a copy of the 
notification should be made a part of the 
claims folder.  All indicated tests and 
studies, including a new MRI and X-rays, 
should be performed in order that a 
complete and specific picture of the 
veteran's low back disorder and its 
current severity be secured.  Any other 
specialty examinations deemed necessary 
should be obtained.  The orthopedic 
examiner should make certain to address 
in the examination report the following 
issues:  (a)  if there are current 
findings of disk disease or disorder, 
whether such disease is more likely than 
not to aggravate, or is otherwise related 
to, the veteran's low back disorder; (b)  
as to the 1996 X-ray and MRI findings of 
degenerative disk disease, whether such 
disease more likely than not aggravated, 
or was otherwise related to, the 
veteran's service-connected low back 
disorder; (c)  the range of motion in the 
veteran's lumbar spine, measured in 
degrees; (d)  whether, based on 
observation of the  behavior of the 
veteran in undertaking motion as well as 
on the pathology of his disability, there 
is functional loss exhibited as weakness, 
lack of endurance, and/or pain (during 
flare-ups or after repeated motion) on 
use of the low back, see 38 C.F.R. 
§ 4.40; (e)  whether, as regards the 
joints at issue, there is lack of 
coordination, impaired ability to execute 
skilled movements smoothly, excessive 
fatigability, excessive or reduced 
movement, pain, and/or weakness on use of 
the joint or joints at issue, or 
swelling, deformity, or atrophy of 
disuse, see 38 C.F.R. § 4.45; (f) whether 
the factors enumerated in items (d) and 
(e) can be expressed in terms of 
additional loss of range of motion of the 
lumbar spine and, if so, the degree of 
that additional loss.

It is critical that the entire claims 
folder, to include a copy of this Remand, 
along with any additional evidence 
obtained pursuant to the request above, 
be provided to the examiner for review.  
The examination report should reflect 
review of pertinent material in the 
claims folder and include the complete 
rationale for all opinions expressed

3.  With regard to all the instructions 
set forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
pursuant to 38 C.F.R. § 3.158 and § 3.655 
(1999).

4.  The RO should then review the claims 
file to ensure that all development 
requested above has been completed.  Any 
additional development required should be 
undertaken.  Afterwards, the RO should 
again review the entire record and 
adjudicate the claim on its merits.  If 
the determination remains unfavorable to 
the veteran, the RO should furnish him 
and his representative with a 
supplemental statement of the case, in 
accordance with 38 U.S.C.A. § 7105.

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order, following appropriate appellate 
procedures.

The purpose of the REMAND is to further develop the record.  
The Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

